200 U.S. 12 (1906)
NUTT
v.
KNUT.
No. 78.
Supreme Court of United States.
Argued November 29, 1905.
Decided January 2, 1906.
ERROR TO THE SUPREME COURT OF THE STATE OF MISSISSIPPI.
*16 Mr. A.S. Worthington for plaintiffs in error.
Mr. Frederic D. McKenney, with whom Mr. T.C. Catchings, Mr. O.W. Catchings and Mr. John Spalding Flannery were on the brief, for defendant in error.
*18 MR. JUSTICE HARLAN, after making the foregoing statement, delivered the opinion of the court.
The first question is one of the jurisdiction of this court. The present plaintiffs in error based their defense in part upon section 3477 of the Revised Statutes,[1] which declares absolutely null and void certain transfers and assignments of claims against the United States. They insisted that the contract sued on was in violation of that statute; and that they and the estate of Nutt were protected by its provisions against any judgment whatever in favor of the plaintiff. In every substantial sense, therefore, they asserted a right and immunity under a statute of the United States, and such right and immunity was denied to them by the Supreme Court of Mississippi. That court expressly *19 adjudged that the contract was not, on its face, in violation of the statutes of the United States, and could legally be the basis of a valid claim against the Nutt estate. The case, so far as our jurisdiction is concerned, is therefore within section 709 of the Revised Statutes, which authorizes this court to reexamine the final judgment of the highest court of a State, "where any title, right, privilege or immunity" is claimed under a statute of the United States, and the decision is against such title, right, privilege or immunity specially set up or claimed. A party who insists that a judgment cannot be rendered against him consistently with the statutes of the United States may be fairly held, within the meaning of section 709, to assert a right and immunity under such statutes, although the statutes may not give the party himself a personal or affirmative right that could be enforced by direct suit against his adversary. Such has been the view taken in many cases where the authority of this court to review the final judgment of the state courts was involved. Logan County Nat. Bank v. Townsend, 139 U.S. 67, 72; Railroads v. Richmond, 15 Wall. 3; Swope v. Leffingwell, 105 U.S. 3; Anderson v. Carkins, 135 U.S. 483, 486; McNulta v. Lochridge, 141 U.S. 327; Metropolitan Bank v. Claggett, 141 U.S. 520; McCormick v. Market Bank, 165 U.S. 538, 546; California Bank v. Kennedy, 167 U.S. 362. We perceive no sufficient reason to modify the views expressed in those cases as to our jurisdiction. It is true there are some cases which, it is contended, justify a contrary view. We will not now stop to examine those cases narrowly and to declare wherein they may be in conflict with the cases above cited. Suffice it to say, that upon a careful reconsideration of the whole subject, and after reviewing all the cases bearing upon the precise question of jurisdiction now before us, we reaffirm the views expressed in the above-cited cases, as demanded by the statutes regulating the jurisdiction of this court.
We now come to the merits of the case as affected by section 3477 of the Revised Statutes. That section, as we have seen, declares null and void all transfers and assignments of a *20 claim upon the United States, or of any part or share thereof, or any interest therein, whether absolute or conditional, and whatever may be the consideration thereof, and all powers of attorney, orders or other authorities for receiving payment of any such claim, or of any part or share thereof, unless they are freely made and executed after the allowance of the claim, the ascertainment of the amount due, and the issuing of a warrant for the payment thereof. This statute has been the subject of examination in many cases. Spofford v. Kirk, 97 U.S. 484; United States v. Gillis, 95 U.S. 407; Erwin v. United States, 97 U.S. 392; Goodman v. Niblack, 102 U.S. 556; Ball v. Halsell, 161 U.S. 72; Freedmen's Saving Co. v. Shepherd, 127 U.S. 494; Hobbs v. McLean, 117 U.S. 567; St. Paul & Duluth R.R. v. United States, 112 U.S. 733; Bailey v. United States, 109 U.S. 432; Price v. Forrest, 173 U.S. 410.
If regard be had to the words as well as to the meaning of the statute, as declared in former cases, it would seem clear that the contract in question was, in some important particulars, null and void upon its face. We have in mind that clause making the payment of the attorney's compensation a lien upon the claim asserted against the Government and upon any draft, money or evidence of indebtedness issued thereon. In giving that lien from the outset, before the allowance of the claim and before any services had been rendered by the attorney, the contract, in effect, gave him an interest or share in the claim itself and in any evidence of indebtedness issued by the Government on account of it. In effect or by its operation it transferred or assigned to the attorney in advance of the allowance of the claim such an interest as would secure the payment of the fee stipulated to be paid. All this was contrary to the statute; for its obvious purpose, in part, was to forbid any one who was a stranger to the original transaction to come between the claimant and the Government, prior to the allowance of a claim, and who, in asserting his own interest or share in the claim, pending its examination, might embarrass the conduct of the business on the part of the officers of the Government, We are of opinion *21 that the state court erred in holding the contract, on its face, to be consistent with the statute.
It does not follow, however, that, for this error, the judgment must be reversed. There is a provision in the contract of 1882 which can stand alone and which was not in violation of the statute, namely, the one evidencing an agreement on the part of Nutt's executrix to pay to the attorney for his services a sum equal to 33 1/3 per cent of the amount allowed on the claim. Wylie v. Cox, 15 How. 415; Wright v. Tebbitts, 91 U.S. 252; Taylor v. Bemiss, 110 U.S. 42. Such an agreement did not give the attorney any interest or share in the claim itself nor any interest in the particular money paid over to the claimant by the Government. It only established an agreed basis for any settlement that might be made, after the allowance and payment of the claim, as to the attorney's compensation. It simply created a legal obligation upon the part of the estate, which, if not recognized after the collection of the money, could have been enforced by suit for the benefit of the attorney, without doing violence to the statute or to the public policy established by its provisions. The decree below may then be regarded as only giving effect to the agreement as to the basis upon which the attorney's compensation was to be calculated. It did not assume to give him any lien upon the claim or any priority in the distribution of the money received by Nutt's personal representative from the United States, nor upon any other money in his hands. Indeed, no lien is asserted by the plaintiff in his pleadings. While the original petition asserted his right to be paid in accordance with the contract, the plaintiff claimed, if he could not be paid under the contract, that he be compensated according to the reasonable value of his services.
Much was said in argument as to the nature of the services rendered by the plaintiff  the charge being that his services were of the kind called lobby services for which, consistently with public public and public morals, no recovery could be had in any court. Trist v. Child, 21 Wall. 441; McMullen v. Hoffman, *22 174 U.S. 639. We have seen that the state court of original jurisdiction was of opinion the suit was for lobbying services, and on that ground denied all relief. But the Supreme Court of Mississippi held that the record did not establish such a case, and we accept that view of the evidence in the cause.
Finding in the record no error of law as to any question which may be properly reviewed by this court, the judgment of the state court is
Affirmed.
THE CHIEF JUSTICE and MR. JUSTICE WHITE concur in the result.
NOTES
[1]  "SEC. 3477. All transfers and assignments made of any claim upon the United States, or of any part or share thereof, or interest therein, whether absolute or conditional, and whatever may be the consideration therefor, and all powers of attorney, orders, or other authorities for receiving payment of any such claim, or of any part or share thereof, shall be absolutely null and void, unless they are freely made and executed in the presence of at least two attesting witnesses, after the allowance of such a claim, the ascertainment of the amount due, and the issuing of a warrant for the payment thereof. Such transfers, assignments and powers of attorney, must recite the warrant for payment, and must be acknowledged by the person making them, before an officer having authority to take acknowledgments of deeds, and shall be certified by the officer; and it must appear by the certificate that the officer, at the time of the acknowledgment, read and fully explained the transfer, assignment, or warrant of attorney to the person acknowledging the same."